DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-27 are pending. Claims 1-27 are under current examination. 

Priority
This application claims benefit from 63/163,641 (filed on 03/19/2021), and claims benefits from 63/013,891 (filed on 04/22/2020). The instant application has been granted the earliest benefit date, 04/22/2020, from the application 63/013,891. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The corresponding signed and initialed PTO form 1449 has been mailed with this action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10, 13, 15-17, 19, 22 and 24-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chuchana et al (Aging. 2018; 10(6): 1442-1453. Cited in IDS 11/22/2021). 
With respect to claims 1, 10 and 19, directed to a method comprises administering an alpha-Klotho polypeptide or encoding nucleic acid to a mammal having osteoarthritis (OA) for treating the mammal or improving cartilage integrity or reducing cartilage degeneration within the mammal,  Chuchana teaches a method comprises an in vivo intra-articular secreted alpha-Klotho gene transfer to a mouse having OA (an OA mouse model) (abstract, page 1450, col 1, para 2). Chuchana teaches “OA severity was significantly reduced in … treated mice (OA+ Sd-α-KL) compared with controls (OA+EV)” (page 1448, col 1, para 1, line 9) (related to claim 1). Chuchana teaches OARSI scoring of knee joints after staining with Safranin-O Fast-Green revealed that the OARSI score was significantly reduced in α-KL treated mice (page 1448, col 1, para 1, line 7, and Fig. 5C-5F, representative staining shown in Fig. 5B. OARSI scoring system is used to evaluate cartilage degradation (page 1450, col 1, para 3, line 14)), indicating the α-KL administration improves cartilage integrity (related to claim 10) and “reduces collagenase-induced cartilage degeneration” (page 1448, col 2, line 2) (related to claim 19). 
With respect to claims 4, 6, 8, 13, 15, 17, 22, 24 and 26, directed to administering nucleic acid to the mammal, the nucleic acid is naked DNA and the method comprises an intra-articular injection,  Chuchana teaches “10μg of each plasmid was electro-transferred intra-articularly” (page 1450, col 1, para 2, line 8), and “we intra-articularly electroporated the CMV-Sd-α-KL construct (n=25 mice) or the empty vector (n=15 mice) in the knee of each mouse” (page 1448, col 1, para 1, line 4), thus teaches administering nucleic acid in the form of naked DNA by intra-articular injection. 
With respect of claims 7, 16 and 25, directed to the OA is present in a knee of the mammal, Chuchana teaches an OA experimental model by intra-articular injection of collagenase in the knee joint of mice (page 1446, col 1, line 3) and teaches “the OARSI score for the lateral tibio-femoral component of the knee joint was significantly increased in the treated compared with the untreated (PBS) contralateral joint, thus confirming OA induction in our model (Figure 4D)” (page 1446, end of col 1 to beginning of col 2). 
Accordingly, Chuchana anticipates instant claims 1, 4, 6-8, 10, 13, 15-17, 19, 22 and 24-26.

Claims 1, 4-5, 7-8, 10, 13-14, 16-17, 19, 22-23 and 25-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Martinez-Redondo et al (Protein & Cell. 2020, 11(3):219–226. PTO-892). 
With respect to claims 1, 10 and 19, Martinez-Redondo teaches a method comprises injecting adeno-associated virus (AAV) serotype DJ (AAV-DJ) particles (containing alpha-Klotho and sTGFbR2, KT group) into the knee joint by the intra-articular injection (page 3, para 1, line 2) to a rat having OA (an OA rat model, page 2, para 2, line 1).  Martinez-Redondo teaches “the KT group showed a significantly improved phenotype 6-weeks after AAV injection” (page 6, line 1) and the treatment can improve the function of the cartilage tissue thereby “reversing the OA phenotype” (page 6, end of para 1) (related to claim 1). Martinez-Redondo teaches “the Safranin-O staining showed the recovery of the cartilage structure and thickness in the KT group (Fig. 1A and 1E)” and “and the repair of the ECM components within the joint (Fig. 1D)” (page 6, lines 2-5) (related to claim 10, improving cartilage integrity) and teaches “a complete absence of apoptotic cells (Fig. 1G) and the appearance of proliferative cells marked by Ki67 staining (Fig. 1J)” and “the absence of MMP13 in the ECM of KT treated knees (Fig. 1H)” (page 6, lines 5-11) (related to claim 19, reducing cartilage degeneration). 
With respect to claims 4-5, 8, 13-14, 17, 22-23 and 26, directed to administering nucleic acid to the mammal, the nucleic acid is a viral vector and the method comprises an intra-articular injection, Martinez-Redondo teaches “both the soluble factors were included in adeno-associated virus (AAV) serotype DJ (AAV-DJ) particles (containing alpha-Klotho and sTGFbR2, KT group) to deliver into the knee joint by the intra-articular injection” (page 3, para 1, lines 2-3). 
With respect of claims 7, 16 and 25, directed to the OA is present in a knee of the mammal, Martinez-Redondo teaches “OA was chemically induced in rats by intra-articular injection of papain” and “we analyzed the rat knee joints four weeks after the papain injection” (page 2, para 2, lines 1-3). 
Accordingly, Martinez-Redondo anticipates instant claims 1, 4-5, 7-8, 10, 13-14, 16-17, 19, 22-23 and 25-26. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 9, 11-12, 18, 20-21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chuchana et al (Aging. 2018; 10(6): 1442-1453. Cited in IDS 11/22/2021) in view of Tarsio et al (US 2019/0169593 A1. Cited in IDS 11/22/2021) and Li et al (FASEB J. 2019, 33, 3317–3329. PTO-892).  
Claims 2, 11 and 20 are directed to the mammal is a human. Claims 3, 12 and 21 directed to the method comprises administering the alpha-Klotho polypeptide. Claims 9, 18 and 27 are directed to the administration comprises an intravenous injection. 
With respect to a human subject, Chuchana teaches an in vitro model of OA based on human primary chondrocytes chronically exposed to IL-1β and finds the expression of alpha-Klotho is significantly reduced while MMP13 is increased (Fig. 4A), and confirms the same finding on human cartilage samples from OA patients (Fig. 4B) (page 1445, col 2, para 2). With respect to alpha-Klotho polypeptide, Chuchana teaches primary human chondrocytes from OA patients are isolated and incubated with recombinant secreted alpha-Klotho polypeptide (page 1444, col 2, para 1), and finds NOS2 and MMP13 are repressed by incubation of alpha-Klotho polypeptide (page 1445, col 2, para 1, line 12, Fig. 3B), indicating alpha-Klotho polypeptide administration in human OA chondrocytes reduces cartilage degeneration and improves integrity thus treats OA. With respect to intravenous injection (thus to achieve systemic delivery), Chuchana teaches “remarkably, systemic delivery of GDF11 in old mice can improve cerebral tissue functions like secreted α-KL does. Thus, through their systemic hormonal action, these two factors broadly control tissue homeostasis by either reducing the levels of oxidative stress, preventing cellular senescence, controlling ectopic tissue calcification, but also by improving cognitive, renal, muscular, cardiac or articular functions. Altogether these bring new therapeutic perspectives based on the systemic or local delivery of such longevity factors to treat age-dependent pathologies” (Discussion, page 1449, col 1, para 1). Thus Chuchana teaches systemic delivery of secreted α-KL polypeptide (through the teaching in a reference) has therapeutic benefits based on its systemic hormonal action.
However, Chuchana does not teach administering the alpha-Klotho polypeptide into a human having OA, nor teach an intravenous injection.
Tarsio teaches a cGMP- and/or clinical grade human recombinant soluble alpha-Klotho protein and a treatment method for administrating the Klotho protein to a human having one or more aging-related condition such as osteoarthritis (Abstract and Brief Summary [0013] (3) and [0047]). Tarsio teaches therapeutic treatment of human patients having radiographic hand OA by administering a therapeutic amount of the S-Klotho protein to an individual or patient harboring the G395 SNP and/or (at risk of developing) radiographic hand osteoarthritis (OA) and/or osteophytes, which leads to a beneficial increase in blood S-Klotho levels and reverses or counteracts the deleterious effects of the G395 SNP and decreases the risk of radiographic hand osteoarthritis (OA) and osteophyte formation in patients ( e.g., patients harboring the G395 SNP) ([0535] line 10). Tarsio teaches intravenous administration of alpha-Klotho protein in a rat model via the tail vein in Example 7 [0585] and Example 8 [0596]. Results show the rats tolerate relatively high doses of recombinant Klotho proteins [0595]. Tarsio also teaches “the administration of exogenous and/or recombinant protein in humans may be a safer, easier, and more direct modality to restore (endocrine) klotho levels” ([0624] line 4), and “Klotho is understood to be a hormone that inhibits the intracellular insulin/IGF-1 signaling cascade, and this inhibition increases resistance to oxidative stress at the cellular and organismal level in mammals” [0496], and “Klotho may play a role in regulating bone mineral density … and prevalence of hand osteoarthritis” [0506], indicating that intravenous injection of alpha-Klotho polypeptide can easily and directly restore blood levels and increase resistance to oxidative stress at the organismal level and regulate bone mineral density to treat human with OA.
Li teaches a method for treating inflammatory arthritis comprising systemic administration (via I.P. injection) of recombinant GDF11 polypeptide or local delivery of GDF11 AAV via intra-articular injection in the collagen-induced arthritis (CIA) mouse model  and the collagen antibody-induced arthritis (CAIA ) mouse model (title, abstract, see page 3318, col 2, para 1 for AAV delivery and para. 2&3 for recombinant protein treatment). Li teaches systemic GDF11 protein administration protects against development of arthritis in CIA model (Fig. 2) and in CAIA  model (Fig. 3), and similar therapeutic effects have been observed in CIA model treated with local intra-articular delivery of AAV-GDF11 (Fig. 4), indicating the systemic delivery of rGDF11 protein has similar effect as local intra-articular injection of AAV9-GDF11 on attenuating parameters of arthritis such as cartilage damage and bone erosion (page 3326, last para).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for treating a mouse having OA, for improving cartilage integrity and for reducing cartilage degeneration comprising administrating nucleic acid encoding alpha-Klotho via intra-articular injection to the mouse disclosed by Chuchana, by substituting the mouse with a human having OA, the nucleic acid with alpha-Klotho polypeptide and the intra-articular injection with intravenous injection disclosed by Tarsio to make a therapeutic method for human OA with a reasonable expectation of success. Since Chuchana teaches human OA cartilage has reduced alpha-Klotho expression and systemic delivery of α-KL has therapeutic benefits based on its systemic hormonal action (see above), Tarsio teaches a cGMP- and clinical grade alpha-Klotho polypeptide that can be administered into human patients having OA, systemic administration by intravenous injection of alpha-Klotho protein is safe, easy and more direct, and can increase resistance to oxidative stress at the organismal level and can regulate bone mineral density to treat OA (see above), one of ordinary skill in the art would have been motivated to make this modification in order to treat OA patients with a safe and easy approach to restore Klotho level by systemically administering alpha-Klotho polypeptide via intravenous injection into human patients. 
Furthermore, in regard to the reasonable explication of success of making such substitutions, Chuchana teaches that other hormones (i.e., GDF11) as well as alpha-Klotho have been administered as recombinant polypeptides to successfully treat aging tissue (see Discussion, last para.), and Li teaches systemic administration of recombinant GDF11 polypeptide is as effective as local intra-articular injection of AAV9-GDF11 in treating arthritis (see above). It would be therefore predictably obvious to use the systemic administration of alpha-Klotho protein when practicing a method of Chuchana in treating arthritis.  In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted), the court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful. Therefore, one of ordinary skill in the art could have pursued the known potential option using alpha-Klotho protein administration via intravenous injection with a reasonable expectation of success.  This reasonable expectation of success is supported by:  (1) the reference of Chuchana et al. contained a detailed enabling methodology of treating osteoarthritis with exogenous administration of alpha-Klotho nucleic acid that can be easily adapted to other forms (i.e. alpha-Klotho polypeptide), (2) Tarsio provides a suggestion to modify the method of Chuchana to include protein therapy for its being safe, easy and more direct and teaches the administration of alpha-Klotho protein intravenously in Example 7 [0585] and Example 8 [0596], and (3) the success of Li et al in using systemic protein therapy of a similar hormone GDF11 to treat arthritis suggests modification of the method of Chuchana to include other forms of alpha-Klotho therapy (to wit, systemic administration of the protein) would be successful.  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANJIAN ZHU/Examiner, Art Unit 1631                                                                                                                                                                                                        
/ARTHUR S LEONARD/Examiner, Art Unit 1631